PER CURIAM.
Petitioner seeks judicial review of an order of respondent Oregon Liquor Control Commission adopting the hearings officer’s findings and conclusions and granting respondent Michael Henderson, dba Murphy’s Tavern, a Retail Malt Beverage License. We have examined each of petitioner’s five contentions as provided for in ORS 183.482(7)-(8) and find no reversible error.
As we said in Wheeler v. OLCC, 28 Or App 455, 559 P2d 1328 (1977), we do not substitute our judgment of the evidence for that of the commission. Although a reviewing court may disagree with conclusions drawn by the commission, the court is bound to uphold its order where it is supported by substantial evidence. Accord: Haviland Hotels v. OLCC, 20 Or App 120, 530 P2d 1263 (1975). Where none of the grounds enumerated in ORS 183.482(7)-(8) are shown on review, and where a rational basis existed for the commission’s order, there is nothing more for this court to review.
Affirmed.